Citation Nr: 0325127	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 RO decision that denied the 
veteran's claim of service connection for hepatitis C.  In 
April 2003, the veteran presented testimony at a Travel Board 
hearing. 

In an April 2002 statement, the veteran indicated that he 
wanted service connection for residuals of Agent Orange 
exposure; this claim has not been developed for appellate 
review and is referred to the RO for appropriate action. 

By a September 2001 RO decision, a 50 percent rating was 
assigned for post-traumatic stress disorder (PTSD).  The 
veteran appealed this decision to the Board.  During the 
pendency of the appeal, in January 2003, a 100 percent rating 
was assigned for PTSD as of the date of the veteran's claim; 
this is a full grant of benefits on appeal.  The veteran has 
since indicated (in a July 2003 statement) that he wants an 
earlier effective date for the grant of service connection 
for PTSD; this matter has not been developed for appellate 
review and is referred to the RO. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim of 
service connection for residuals of hepatitis C.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  In addition, per VCAA the Board finds that 
another VA examination is needed to reconcile the nature and 
etiology of any residuals of hepatitis C.  This examination 
will take into consideration the veteran's entire medical 
history.

Finally, it is noted that since the last Supplemental 
Statement of the Case was issued in September 2001, a 
substantial amount of evidence was received which is 
pertinent to the veteran's claim of service connection for 
hepatitis C.  The RO has not reviewed this additional 
evidence.  Thus, the case must also be returned to the RO for 
its review of the additional evidence and, if the claim 
remain denied, inclusion of the evidence in a supplemental 
statement of the case.  See 38 C.F.R. § 19.37.

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claim for service connection for 
residuals of hepatitis C.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current residuals of 
hepatitis C.  The claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  The 
following question should be addressed:  
Does the veteran have any residuals of 
hepatitis C?  If so, is it at least as 
likely as not that the veteran's 
hepatitis residuals are attributable to 
service, including any exposure to blood 
or tainted water in service?  A yes or no 
answer should be provided if at all 
possible.  In addition, a detailed 
rationale should be provided for any 
opinion given.  Other etiological 
opinions on file should be addressed, 
including the March 2001 VA examination 
report.

3.  The entire claims file should be 
reviewed and the claim of service 
connection for residuals of hepatitis C 
should be readjudicated.  If the claim 
remains denied, the case should be 
returned after compliance with 
requisite appellate procedures.  

The veteran the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

